          Case 1:19-cv-10333-MKV Document 9 Filed 04/23/20 Page 1 of 1

                            THE MARKS LAW FIRM, P.C.

                                     April 23, 2020

Via ECF
Honorable Mary Kay Vyskocil
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007


               RE:     Eric Rogers v. Burrito Y Mas, Corp et al,
                       Docket: 1:19-cv-10333-MKV


Dear Judge Vyskocil,

         In accordance with your Honor’s order, Plaintiff respectfully provides this status report
and requests a temporary stay in the above referenced matter. As of today, Defendants have not
yet contacted Plaintiff, appeared, answered or otherwise moved. Plaintiff intends to move for
default. Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
economic effects it is causing to virtually all businesses open to the public (including possible
complete closures), such as the business involved in this matter, Plaintiff is unable to determine
at this time whether the Defendant’s business is closed and non-responsive due to a temporary or
more permanent closing. Therefore, Plaintiff’s undersigned counsel hereby respectfully requests
that the Court grant a sixty (60) day stay of all deadlines including the deadlines to move for
default. This is the undersigned counsel's first request to stay this matter.

       Thank you for your consideration of this unexpected, but essential, request.



                                                               Respectfully Submitted,

                                                            The Marks Law Firm, P.C.




                                                      By:
                                                                Bradly G. Marks




                      175 Varick Street, 3rd FL, New York, New York 10014
                T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                     www.markslawpc.com
